DETAILED ACTION
Specification
The disclosure is objected to because of the following informalities: the specification refers to claim numbers (page 4, paragraph 2 and page 6, paragraph 1).  
Appropriate correction is required.
The abstract of the disclosure is objected to because the abstract should be a single paragraph, preferably be between 50 and 150 words and not refer to a figure.  Correction is required.  See MPEP § 608.01(b).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3,5-10 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hirota et al. (2020/0071017) in view of Kauw (WO 2013/178795).  Hirota discloses a method of forming hollow articles (cans) from metal disks (13) which are provided [0048].  The metal disks (13) are transferred to a first forming station (Fig. 2B) which comprises a punch (25) and a die (21) wherein the disk is formed into a hollow cup (19) and then deep drawing the cup (19) in a set of forming stations (33a-33c; [0056]) comprising a single stage or multiple stage deep drawing ([0060]) where a .
Hirota does not disclose that a laser marking is engraved on the can.  Kauw teaches that a laser engraving is made on a can dome bottom during processing of the can in a deep drawing transfer press (page 3, lines 12-15 and page 7, lines 5-13) wherein the laser engraving is detected in at least a can necking station of the deep drawing transfer press (page 4, lines 3-14).  Regarding claims 6 and 14, the laser engraving is a 2D-code comprising a label data matrix, barcode data matrix or geometric shape (page 7, lines 25-28 and page 8, lines 1-5).  Regarding claims 9 and 10, Kauw teaches a detection unit for detecting the specific kind of engraving (data set; page 8, lines 6 and 7) and transmission of the detection signal to a further processing unit (page 9, lines 13-17 and page 14, lines 16-22) where testing and verification (data set, database comparison) is completed in the transfer press (page 12, lines 13-21).  It would have been obvious to the skilled artisan prior to the effective filing date of the present invention to markthe can of Hirota with a laser engraving as taught by Kauw in order to detect and identify a particular can during processing of the can in the deep drawing transfer press so as to palletize and pack the can for shipping to customers.
s 11-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hirota in view of Kauw and further in view of Wilson et al. (2013/0216333).  Hirota discloses wrap seaming ([0059], lines 2 and 3) for forming a can but does not disclose that the can is an MDI container.  Wilson teaches deep drawing a disk (13) into a cup (15) and forming an MDI container in a transfer press ([0004],[0073]) and having a control system [0089] and control panel with microprocessor [0090] for the transfer press.  Wilson teaches that the MDI is assembled with a valve [0072] for use as an inhaler.  It would have been obvious to the skilled artisan prior to the effective filing date of the present invention to form the neck of the can of Hirota into a aerosol can neck for connection to a valve as taught by Wilson in order to form a metered does inhaler can container.
Response to Arguments
Applicant’s arguments, see response page 2, paragraphs 4 and 6, filed 11-2-2021, with respect to the washing step have been fully considered and are persuasive.  The rejection of 8-18-2021 has been withdrawn.  The reference to Hirota discloses that there is not washing performed during the deep drawing process and that the use of a lubricant wax film does not require a washing step.  Kauw teaches that laser marking of a metal container is conventional during the deep drawing processing of containers so that automated processing and packaging of the containers is easily accomplished.






Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Efner et al. (2018/0024076) teaches computer storage, memory, network and remote storage/database [0173]-[0180] in a container processing line.

 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDWARD THOMAS TOLAN whose telephone number is (571)272-4525. The examiner can normally be reached M-F 7:30-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shelley Self can be reached on 571-272-4524. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-





/EDWARD T TOLAN/Primary Examiner, Art Unit 3725